                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                   1:17-cv-283-FDW


JAMES A. MINYARD,                   )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                   ORDER
                                    )
ERIK A. HOOKS, et al.,              )
                                    )
            Defendants.             )
____________________________________)

         THIS MATTER is before the Court on Plaintiff’s pro se “Motion for Discovery,” (Doc.

No. 46).

         As Plaintiff has been previously instructed, (Doc. No. 45), he must address his requests to

the appropriate party or parties. See LCvR 26.2 (“The parties shall not file any initial disclosures,

designations of expert witnesses and their reports, discovery requests or responses thereto,

deposition transcripts, or other discovery material unless: (1) directed to do so by the Court; (2)

such materials are necessary for use in an in-court proceeding; or (3) such materials are filed in

support of, or in opposition to, a motion or petition.”); (Doc. No. 42) (Pretrial Order and Case

Management Plan).

         IT IS THEREFORE ORDERED that:

   (1)      Plaintiff’s “Motion for Discovery,” (Doc. No. 46), is is DENIED.

   (2)      Plaintiff is instructed to direct his discovery requests to the appropriate party or parties

            in accordance with the applicable procedural rules and Pretrial Order and Case

            Management Plan.


                                                   1
Signed: November 5, 2018




   2
